Citation Nr: 0316512	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








REMAND

On May 9, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of all related medical 
records which are not already on file 
from all sources identified by the 
veteran in the Authorization and Consent 
forms received from him in November 2002, 
including the Jamaica Plain VAMC.

2.  Contact Clement L. Trempe, M.D., 100 
Charles River Plaza, Suite 201, Boston, 
Massachusetts 02114, and request that he 
provide copies of all outpatient 
treatment records pertaining to the 
veteran.  He should be requested to 
provide the references which he offered 
in his July 1997 correspondence, and to 
supplement his statement by indicating 
why he thinks that it is at least as 
likely as not that the veteran actually 
had Rickettsial disease due to hepatitis 
in-service between 1950 and 1951, and 
why, in turn, that disease is directly 
responsible for the clinical presentation 
of chronic chorioretinitis in the 1990's.  
Dr. Trempe should further be asked to 
support his statement that the veteran's 
in-service history of hepatitis is the 
only previous medical history that could 
explain the presence of a particular 
antibody titer.  Finally, Dr. Trempe 
should be requested to reconcile his 
opinion with the fact that 
chorioretinitis was not presented prior 
to 1995, and the fact that the veteran's 
eyes were specifically found to be normal 
on examination by VA during a 
hospitalization in 1991.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye examination 
to determine the nature and etiology of 
his macular degeneration.  All indicated 
testing in this regard should be 
performed.  Send the claims folder to the 
examiner for review.  The examiner should 
elicit a complete medical history from 
the veteran and review the entire claims 
folder.  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, 
whether it is as likely as not that the 
veteran's macular degeneration is related 
to service, including the likelihood that 
it was medically caused by in-service 
infectious hepatitis.  The examiner must 
specifically comment and reconcile any 
opinion offered with the July 1997 
statement of Dr. Trempe.  The examination 
report should be typed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





